Title: To James Madison from Robert R. Livingston, 12 December 1801
From: Livingston, Robert R.
To: Madison, James


Dear SirParis 12th. December 1801.
In addition to what I wrote you yesterday I have only to mention that I am more & more confirmed notwithstanding what I there say of the minister’s assurances that Louisiana is a favorite object and that they will be unwilling to part with it on the conditions I mentioned.
Speaking of the means of paying their debts to one of their Ministers yesterday I hinted at this. His reply was “none but spendthrifts satisfy their debts by selling their lands” adding however after a short pause “but it is not ours to give.”
The papers, which I send by the way of Bourdeaux with one copy of my letter, will shew you that our treaty has been under debate and adopted by the Corps Legislatif together with the speeches upon it & several other treaties.
A difficulty has been made here in giving exequaturs to such of the commissaries of commercial relations as are french citizens. It is a difficulty however, which I have not endeavored to remove as I do not know that we have any interest in it. A sufficient number of our own Citizens being willing to accept these places & I think with more advantage to the United States than Strangers.
I shall pursue your instructions on this head when I recieve them, & in the mean time do nothing. Let me again remind you of Mr. Vails claims, his removal would give me great pain & injure the U. States. The papers given to the last commissioners are not come to hand.
I wish to be furnished with a list of the consuls & their stations. I should also be empowered to fill up Vacancies until the Presidents pleasure shall be known. I am Dear Sir with esteem & the truest attaht. your Mot. Obt. He. St.
Robt R Livingston
 

   RC (DNA: RG 59, DD, France, vol. 8); draft (NHi: Livingston Papers); letterbook copy (NHi: Livingston Papers, vol. 1). RC in a clerk’s hand, signed by Livingston; docketed by Wagner, “10 Decr. 1801 / Recd. 26 Feby.” Italicized words and letters are those encoded by Livingston’s secretary and decoded here by the editors. RC decoded interlinearly by Wagner.


   Livingston referred to his letter of 10 Dec. He commenced his letter of 12 Dec. on the verso of the last page of his 10 Dec. letter.


   Debate over the Convention of 1800 in the Corps législatif and the Tribunat appeared in the Moniteur universel, 13–17 Frimaire an X (4–8 Dec. 1801). On 6 Dec. the Corps législatif voted by 230 to 10 to make the convention a French law (Moniteur universel, 16 Frimaire an X [7 Dec. 1801]; National Intelligencer, 15 Feb. 1802). The National Intelligencer published extracts from the preliminary debate on the French treaties with Bavaria, Russia, and Portugal in its 3 Feb. 1802 issue, noting that they had been scheduled for full debate on 8, 9, and 10 Dec., respectively.

